DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “first image-capture controller” and “second image-capture controller” are not clear. Firstly, the only “controllers” defined in Applicant’s disclosure are the control unit 4 and the stage control unit (see ¶0014), neither of which appear to have the capability of capturing an image. Secondly, the claimed functions of the “first image-capture controller” and “second image-capture controller” appear to be performed by image capturing element 16 through objective lens 12. Objective lens 12 comprises objective lenses 12a-12d, which observe the pathology specimen at different objective magnifications (see ¶0015). 
Paragraph [0019] of Applicant’s disclosure describes a process where control unit 4 captures images of the first image-capture region of the pathology specimen, by using the objective lenses 12a-12d. It appears the control unit 4 or objective lens 12 (comprising objective lenses 12a-12d) is the claimed “first image-capture controller”. Paragraph [0022] of Applicant’s disclosure further describes a process where the control unit 4 captures a whole image of the pathology specimen using a selected magnification. 
Referring back to paragraph [0015], objective lenses 12a-12d are used for observing the pathology specimen at different objective magnifications. Based on this teaching, one skilled in the art would assume one of objective lenses 12a-12d operates as the claimed “second image-capture controller”. This creates a conflict because an assumption that the first image-capture controller is at least two of objective lenses 12a-12d (e.g., for capturing a first image-capture region of a pathology specimen, at least at a first magnification and at a second magnification) would mean at least one of the at least two objective lenses is selected for 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/            Primary Examiner, Art Unit 2425